PER CURIAM.
Joseph Redman appeals the denial of his motion for post-conviction relief without an evidentiary hearing. We affirm. Appellant’s motion was facially insufficient because it presented issues which were raised and disposed of on direct appeal. Such issues are not proper grounds for a post-conviction motion. Foster v. State, 400 So.2d 1, 4 (Fla.1981). The trial court acted correctly in denying appellant’s motion without an evidentiary hearing. Fla.R. Crim.P. 3.850.
Affirmed.
HERSEY and DELL, JJ., concur.
ANSTEAD, J., concurs specially.